DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
As per applicant’s remarks of 04/21/2021, a terminal disclaimer has been filed to overcome the non-statutory double patenting rejection, the only rejections left in the office action, hence the previous rejections have been withdrawn.
TERMINAL DISCLAIMER
The terminal disclaimer filed on 04/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,966,780 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1, 8, 14 and 21 limitations: “ … a self-configurable multi-cell battery with a plurality of battery cores … and a plurality of switches, operatively coupled to the plurality of battery cores, operable to connect the plurality of battery cores in a series configuration or in a parallel configuration based on one or more of a current capability of a battery charger and a voltage capability of the battery charger …” in combination with the remaining claim elements as set forth in Claims 1, 8, 14, 21 and their depending claims 2-7; 9-13; 15-20 and 22-25 respectively.


Therefore claims 1-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/YALKEW FANTU/Primary Examiner, Art Unit 2859